Jeffrey G. Maxwell, ABA #1705026
McKenzie Rothwell Barlow & Coughran, P.S.
1325 Fourth Avenue, Suite 910
Seattle, Washington 98101
(206) 224-9900
jeffreym@bcmjlaw.com

Counsel for Plaintiffs
Alaska Carpenters Trust Funds



                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ALASKA

ALASKA CARPENTERS HEALTH AND
WELFARE TRUST FUND; SOUTHERN                              Case No.
ALASKA CARPENTERS RETIREMENT
FUND; ALASKA CARPENTERS DEFINED                           COMPLAINT FOR EQUITABLE
CONTRIBUTION TRUST FUND; and                              RELIEF AND FOR MONETARY
ALASKA REGIONAL COUNCIL OF                                DAMAGES
CARPENTERS APPRENTICESHIP AND
TRAINING TRUST FUND,

                              Plaintiffs,
        v.

HICKEL CONSTRUCTION &
ENGINEERING, INC., an Alaska corporation,

                              Defendants.

                                               I. PARTIES

        1.1      Plaintiff Alaska Carpenters Health and Welfare Trust Fund (“Carpenters Health

Trust”) is a Taft-Hartley trust fund established to create and administer one or more employee

welfare benefit plans for participating employees and their beneficiaries. The Carpenters Health

Trust maintains its principal office in Anchorage, Alaska.

        1.2      Plaintiff Southern Alaska Carpenters Retirement Fund (“Carpenters Retirement

Trust”) is a Taft-Hartley trust fund established to create and administer one or more employee

COMPLAINT – 1                                                                BARLOW COUGHRAN
                                                                         MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction   1325 FOURTH AVENUE, SUITE 910
                                                                              SEATTLE, WA 98101
          4500 001 vb251901                                                     (206) 224-9900
             Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 1 of 8
pension benefit plans for participating employees and their beneficiaries.              The Carpenters

Retirement Trust maintains its principal office in Anchorage, Alaska.

        1.3      Plaintiff Alaska Carpenters Defined Contribution Trust Fund (“Carpenters

Defined Contribution Trust”) is a Taft-Hartley trust fund established to provide an employee

pension plan for the participating employees and their beneficiaries. The Carpenters Defined

Contribution Trust maintains its principal office in Anchorage, Alaska.

        1.4      Plaintiff Alaska Regional Council of Carpenters Apprenticeship and Training

Trust Fund (“Carpenters Apprenticeship Trust”) is a Taft-Hartley trust fund established to

provide and maintain the training and education of apprentices and journeymen. The Carpenters

Apprenticeship Trust maintains its principal office in Anchorage, Alaska.

        1.5      The Plaintiffs are commonly referred to collectively as the Alaska Carpenters

Trust Funds.

        1.6      Defendant Hickel Construction & Engineering, Inc. (“Hickel Construction”) is an

Alaska corporation with its principal place of business in Anchorage, Alaska.

                                  II. JURISDICTION AND VENUE

        2.1      This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

        2.2      Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29 U.S.C.

§1132(e)(2).




COMPLAINT – 2                                                                BARLOW COUGHRAN
                                                                         MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction   1325 FOURTH AVENUE, SUITE 910
                                                                              SEATTLE, WA 98101
          4500 001 vb251901                                                     (206) 224-9900
           Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 2 of 8
                                                III. FACTS

        3.1      On or about June 14, 2001, Peter J. Hickel executed a Compliance Agreement on

behalf of Hickel Construction with the Alaska Regional Council of Carpenters (the “Union”).1

The Compliance Agreement incorporates by reference the terms and conditions of the collective

bargaining agreement between the Associated General Contractors of Alaska Multi-employer

Group and the Alaska Regional Council of Carpenters, effective October 1, 1997 (the “Master

Labor Agreement”):

                   Whereas the Union entered into a collective bargaining agreement with
                 the Associated General Contractors of Alaska Multi-employer Group and
                 the Millwright Employers Association effective October 1, 1997, and

                  Whereas, it is the desire of the parties to adopt that agreement as their
                 own for all work covering those employees of the employer that are
                 employed in the State of Alaska that work within those classifications set
                 out in the above AGC Agreement, it is agreed as follows:

                  1. The parties adopt that agreement as their collective bargaining
                 agreement.

                   …

                  3. The Employer hereby acknowledges receipt of a copy of the
                 Collective Bargaining Agreement dated October 1, 1997 – June 30, 2001.

        3.2      The Master Labor Agreement contains an evergreen clause. The current Master

Labor Agreement in effect is the Agreement between the Associated General Contractors of

Alaska, Inc. and the Pacific Northwest Regional Council of Carpenters, effective July 1, 2017 –

June 30, 2020.

        3.3      By becoming party to the Master Labor Agreement, Hickel Construction agreed

to report and make fringe benefit contributions to the Alaska Carpenters Trust Funds.

1
 The Alaska Regional Council of Carpenters has since merged into the Pacific Northwest Regional Council of
Carpenters.


COMPLAINT – 3                                                                       BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction          1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
          4500 001 vb251901                                                            (206) 224-9900
           Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 3 of 8
        3.4      The Alaska Carpenters Trust Funds are beneficiaries under the terms of the

Compliance Agreement and the Master Labor Agreement.

        3.5      By executing the Compliance Agreement, as discussed above, Hickel

Construction agreed to the terms of the (i) Alaska Carpenters Health & Welfare Trust Fund; (ii)

Alaska Carpenters Defined Contribution Trust; (iii) Southern Alaska Carpenters Defined Benefit

Plan; and (iv) Alaska Regional Council of Carpenters Apprenticeship and Training Trust Fund.

        3.6      Hickel Construction’s obligations under the Carpenters Health Trust are set forth

in Article IX, Sections 1 – 9 of the Trust Agreement Governing the Alaska Carpenters Health

and Welfare Trust Fund, dated July 14, 2006, and as amended. Under the Carpenters Health

Trust, Hickel Construction agreed to, among other things:

                             Submit its reports on or before the due date specified in the trust
                              agreement or as set by the trustees, even if the company had no employees
                              for that period of time;

                             Comply with a request to submit any information, data, report or other
                              documents reasonably relevant to and suitable for purposes of
                              administration of the trust, as requested by the trust funds;

                             Payment of liquidated damages of twenty percent (20%) on all delinquent
                              contributions;

                             Payment of interest of twelve percent (12%) on all delinquent
                              contributions from the due date until the date of payment; and

                             Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                              fees.

        3.7      Hickel Construction’s obligations under the Carpenters Retirement Trust are set

forth in Article IX, Sections 1 – 9 of the Trust Agreement Governing the Southern Alaska

Carpenters Retirement Fund, dated December 9, 1986, and as amended. Under the Carpenters

Retirement Trust, Hickel Construction agreed to, among other things:



COMPLAINT – 4                                                                     BARLOW COUGHRAN
                                                                              MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction        1325 FOURTH AVENUE, SUITE 910
                                                                                   SEATTLE, WA 98101
          4500 001 vb251901                                                          (206) 224-9900
           Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 4 of 8
                             Submit its reports on or before the due date specified in the trust
                              agreement or as set by the trustees, even if the company had no employees
                              for that period of time;

                             Comply with a request to submit any information, data, report or other
                              documents reasonably relevant to and suitable for purposes of
                              administration of the trust, as requested by the trust funds;

                             Payment of liquidated damages of twenty percent (20%) on all delinquent
                              contributions;

                             Payment of interest of twelve percent (12%) on all delinquent
                              contributions from the due date until the date of payment; and

                             Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                              fees.

        3.8      Hickel Construction’s obligations under the Carpenters Defined Contribution

Trust are set forth in Article II, Sections 7 – 12 of the Trust Agreement Establishing the Alaska

Carpenters Defined Contribution Trust Fund, dated July 1, 2006, and as amended. Under the

Carpenters Defined Contribution Trust, Hickel Construction agreed to, among other things:

                             Submit its reports on or before the due date specified in the trust
                              agreement or as set by the trustees, even if the company had no employees
                              for that period of time;

                             Comply with a request to submit any information, data, report or other
                              documents reasonably relevant to and suitable for purposes of
                              administration of the trust, as requested by the trust funds;

                             Payment of liquidated damages of twelve percent (12%) on all delinquent
                              contributions;

                             Payment of interest of eighteen percent (18%) on all delinquent
                              contributions from the due date until the date of payment; and

                             Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                              fees.

        3.9      Hickel Construction’s obligations under the Carpenters Apprenticeship Trust are

set forth in Article II, Sections 7 – 9, and Article IV, Section 4 of the Trust Agreement the Alaska



COMPLAINT – 5                                                                     BARLOW COUGHRAN
                                                                              MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction        1325 FOURTH AVENUE, SUITE 910
                                                                                   SEATTLE, WA 98101
          4500 001 vb251901                                                          (206) 224-9900
           Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 5 of 8
Regional Council of Carpenters Apprenticeship and Training Trust, dated April 1, 2012. Under

the Carpenters Apprenticeship Trust, Hickel Construction agreed to, among other things:

                             Submit its reports on or before the 15th day of the calendar month in
                              which the contributions become payable, even if the company had no
                              employees for that period of time;

                             Comply with a request to submit any information, data, report or other
                              documents reasonably relevant to and suitable for purposes of
                              administration of the trust, as requested by the trust funds;

                             Payment of liquidated damages of five percent (5%) on all delinquent
                              contributions; and

                             Payment of the trust fund’s attorney fees, costs of collection, and auditor’s
                              fees.

        3.10     Upon information and belief, following execution of the Compliance Agreement,

Hickel Construction used employees to covered work subject to the Master Labor Agreement.

Hickel Construction also began its monthly reporting and payment of fringe benefit contributions

to the Alaska Carpenters Trust Funds.

        3.11     Hickel Construction has failed to provide the Alaska Carpenters Trust Funds with

monthly employer remittance reports for the period July 2019 through January 2020. Hickel

Construction thus owes an unknown amount in fringe benefit contributions, liquidated damages,

prejudgment interest, attorney fees, and costs of collection for that period.

        3.12     As of the date of this complaint, Hickel Construction owes the Alaska Carpenters

Trust Funds $9,451.96 for the period October 1, 2018 through June 30, 2019, consisting of

$1,068.96 in delinquent fringe benefit contributions, $6,916.74 in liquidated damages, and

$1,466.26 in accrued, prejudgment interest.

        3.13     Upon information and belief, Hickel Construction’s failure to properly report and

pay fringe benefit contributions to the Alaska Carpenters Trust Funds is continuing.


COMPLAINT – 6                                                                     BARLOW COUGHRAN
                                                                              MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction        1325 FOURTH AVENUE, SUITE 910
                                                                                   SEATTLE, WA 98101
          4500 001 vb251901                                                          (206) 224-9900
           Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 6 of 8
                                       IV. CAUSES OF ACTION

                                          First Cause of Action
                              (Breach of Labor Agreement/Trust Agreement)

        4.1      The Alaska Carpenters Trust Funds reallege each and every allegation contained

in ¶¶3.1 – 3.13 above.

        4.2      Hickel Construction’s failure to properly report and pay fringe benefit

contributions constitutes breaches of the terms of the Compliance Agreement and the Master

Labor Agreement between the Union and Hickel Construction, to which the Alaska Carpenters

Trust Funds are beneficiaries. Hickel Construction’s failure to properly report and pay fringe

benefit contributions constitutes breaches of the Trust Agreements, the terms of which Hickel

Construction agreed to when it became signatory to the Master Labor Agreement.

        4.3      As a result of Hickel Construction’s breaches, the Alaska Carpenters Trust Funds

have been damaged in an amount to be proven at trial, plus ancillary charges including liquidated

damages, prejudgment interest, attorney fees, and costs of collection.

                                         Second Cause of Action
                                          (Violation of ERISA)

        4.4      The Alaska Carpenters Trust Funds reallege each and every allegation contained

in ¶¶3.1 – 3.13 above.

        4.5      Hickel Construction’s failure to report and pay fringe benefit contributions

constitutes a violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.

        4.6      As a result of Hickel Construction’s violation, the Alaska Carpenters Trust Funds

have been damaged in an amount to be proven at trial, plus ancillary charges including liquidated

damages, prejudgment interest, attorney fees, and costs of collection.




COMPLAINT – 7                                                                BARLOW COUGHRAN
                                                                         MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction   1325 FOURTH AVENUE, SUITE 910
                                                                              SEATTLE, WA 98101
          4500 001 vb251901                                                     (206) 224-9900
           Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 7 of 8
                                       V. REQUESTED RELIEF

        The Plaintiff Alaska Carpenters Trust Funds respectfully request the Court grant the

following relief:

        A.       Entry of an injunction or other equitable relief that enjoins Hickel Construction
                 from further breaches of the labor and trust agreements to which it is a party;
                 specifically, entry of an order compelling Hickel Construction to promptly furnish
                 the delinquent monthly employer remittance reports and to timely provide the
                 reports going forward;

        B.       Judgment in favor of the Alaska Carpenters Trust Funds against Hickel
                 Construction, in an amount to be determined at trial, representing past-due and
                 delinquent fringe benefit contributions owed by Defendant pursuant to the terms
                 of the labor and trust agreements to which Hickel Construction is a party;

        C.       Judgment in favor of the Alaska Carpenters Trust Funds against Hickel
                 Construction, in an amount to be determined at trial, representing liquidated
                 damages owed by Defendant pursuant to the terms of the labor and trust
                 agreements to which Hickel Construction is a party;

        D.       Judgment in favor of the Alaska Carpenters Trust Funds against Hickel
                 Construction, in an amount to be determined at trial, representing accrued
                 prejudgment interest owed by Defendant pursuant to the terms of the labor and
                 trust agreements to which Hickel Construction is a party;

        E.       An award of attorney fees of not less than $5,000.00, plus costs of collection, as
                 authorized by the labor and trust agreements to which Hickel Construction is a
                 party, and as authorized under ERISA;

        F.       An award of post-judgment interest at the 12% rate specified by the applicable
                 trust agreement, and as authorized under ERISA; and

        G.       Any other such relief under federal law or as is just and equitable.

        Dated: February 27, 2020.
                                                   s/ Jeffrey G. Maxwell
                                                   Jeffrey G. Maxwell, ABA #1705026
                                                   Barlow Coughran Morales & Josephson, P.S.
                                                   1325 Fourth Avenue, Suite 910
                                                   Seattle, Washington 98101
                                                   (206) 224-9900
                                                   jeffreym@bcmjlaw.com

                                                   Counsel for the Alaska Carpenters Trust Funds

COMPLAINT – 8                                                                  BARLOW COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
Alaska Carpenters Health & Welfare Trust Fund v. Hickel Construction     1325 FOURTH AVENUE, SUITE 910
                                                                                SEATTLE, WA 98101
          4500 001 vb251901                                                       (206) 224-9900
             Case 3:20-cv-00047-TMB Document 1 Filed 02/27/20 Page 8 of 8
